     Case 2:19-cv-08109-SVW-MAA Document 20 Filed 12/23/19 Page 1 of 2 Page ID #:92

  Name and address:
  Laura E. Inlow,SBN 130584
  Collinson, Daehnke,In(ow &Greco
  21515 Hawthorne Blvd., Suite S00
  Torrance, CA 90503




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
DANIEL NERSOYAN,an individual,                                CASE NUMBER

                                                                                     19-cv-08109
                                                rLnirmrF(s)
COUNTY OF LOS ANGELES,et al
                                                                         REQUEST FOR APPROVAL OF
                                                                       SUBSTITUTION OR WITHDRAWAL
                                              DEFENDANTS)                      OF COiJNSEL

                                                   INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval ofSubstitution or Withdrawal of Counsel"(Form G-Ol).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorneys) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel"(Form G-Ol), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel"(Form G-Ol Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-Ol, the attorney may instead file a regulazly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I -WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the dackeh ifthe attorney appeared pro hoc vice, enter'PHV"in thefieldfor "CA Bar Number'):

 Name: Yelena Bakman                                                          CA Bar Number: 294165
Firm or agenty: Carpenter Rothans and Dumont LLP

Address: 500 South Grand Avenue, 19th FI., Los Angeles, CA 90071

Telephone Number: 213-228-0400                                  Fa~c Number: 213-228-0401
E-mail• ybakman@crdlaw.com

Counsel of record for the following party or parties: County of Los Angeles




Other members ofthe same firm or agenty also seeking to withdraw: Jill Williams, SBN 221793 - jwilliams@crdlaw.com




G-01(06/I3)                REQUEST FOR APPROVAL OF SUBSTTT[TCION OR4VITHDRAWAL OF COONSEL                      Page loft
      Case 2:19-cv-08109-SVW-MAA Document 20 Filed 12/23/19 Page 2 of 2 Page ID #:93


 SECTION II -NEW REPRESENTATION

  ~      No new counsel is necessary. The party or parties represented by the attorneys) seeking to withdraw will continue
         to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
         party or partles in this case, and who is a member in good standing of the Bar of this Court.
         The party or parties represented by the attorneys) seeking to withdraw have not retained new counsel and wish to
         proceed prose, as self-represented litigants.

  ❑
  X      The party or parties represented by the attorneys) seeking to withdraw have retained the following new counsel,
         who is a member in good standing ofthe Bar ofthis Court:

         Name: Laura E. Inlow                                                            CA Bar Number: 130584
         Firm or agency: Collinson, Daehnke,Inlow &Greco

         Address: 21515 Hawthorne Blvd., Suite        Torrance, CA 90503

         Telephone Number: 424-212-7777                                  Fa~c Nwnber: 424-212-7757
         E-mail: laura.inlow@cdiglaw.com


 SECTION III -SIGNATURES

 WithdrawingAttornex
 I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
 given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorneys) listed in Section I be
 allowed to withdraw from this case.


      Date: ~ Z~~ 8/2019                             Signature: _             ~~_.--

                                                     Name:        Yele    Bakman

 New Attorney(ifapplicable)
 I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
 Section II. I am a member in good standing of the Bar of this Court.


      Date: 72~~8~2019                               Signature:

                                                     Name:        Laura E. Inlow

Party Represented by WithdrawingAttornex
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check ifapplicable):
                                         ~X substitution of counsel as specified above
                                            representing myselfpro se in this case.


      Date:    `Z-t2QJ~ ~~                           Signature:

                                                     Name:         ~~ Nd"U

                                                     Tide:        ~~ WVu'`~(                    WtM~~a-~.Q

G-OI (06/13)                 REQUEST POR APPROVALOF SUBSTI'I'U'I'ION OA WTCfiDRAWAL OF WIJNSEL                   Page2of2
